RAWLINSON, Circuit Judge,
dissenting:
I respectfully dissent from the conclusion by the majority that the adverse credibility determination made by the Immigration Judge (IJ) was unsupported by substantial evidence.
Our parameter in this situation is clear: we must uphold an adverse credibility determination unless the record evidence compels a contrary conclusion. See Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir. 2006). “A single supported ground for an adverse credibility finding is sufficient if it relates to the basis for petitioner’s alleged fear of persecution and goes to the heart of the claim.” Id. at 1108 (citation, internal quotation marks and alteration omitted). With this standard in mind and even *280assuming that no other basis to support the adverse credibility determination exists, the IJ’s reliance on the dramatic change in Al-Mousa’s declaration adequately supports the adverse credibility determination.
Khalid Al-Mousa’s original declaration, signed February 18, 2004, related that after Saudi Arabian officials caused his father’s death and were not punished severely, he “began to speak out about [his] father’s death and how his race led to his killing.” As a result of his speaking out, Al-Mousa declared that “[t]he Saudi Police targeted [him] with beatings, whippings, and false imprisonment to scare [him] into stopping. During these events, the police would scream “nigger,” “slave” or “bastard.”
In his amended declaration signed September 26, 2005, the day of his hearing, Al-Mousa disavowed the specific and detailed assertions of persecution made in his earlier declaration. Rather than a mere correction to the declaration, Al-Mousa admitted that he “was only 10 when [his] father died and did not know any details about his death until [he] was 17. [He] did not speak out about [his] father’s death to people outside my father [sic] except for one time. The Saudi police did not target [him] for any beatings because of his father’s death.”
Al-Mousa explained his recantation by blaming his attorney for “probably” misunderstanding him. However, the IJ was not compelled to accept Al-Mousa’s explanation. This is a quintessential factfinding function that should not be hijacked on appellate review. See e.g., Rivera v. Mu-kasey, 508 F.3d 1271, 1275 (9th Cir.2007) (acknowledging that the IJ found the petitioner’s explanations insufficient). The majority seeks to minimize its disregard of the IJ’s finding by concluding that the inconsistency is “readily explained by difficulty in interpretation in a case, as here, where there is a language barrier.” Majority Disposition, page 279 n. 2. However, that is precisely my point. The IJ was not compelled to accept that explanation and the majority cannot substitute its acceptance of that explanation as a basis for granting the petition. See Singh, 439 F.3d at 1105 (reflecting our obligation to uphold an adverse credibility determination unless compelled to do otherwise by the record evidence).
As the IJ noted, Al-Mousa produced absolutely no evidence that the attorney misunderstood him to the extent of the detailed statements included in the declaration, that Al-Mousa complained to the bar association or that Al-Mousa made any effort to obtain a statement from the attorney confirming the misunderstanding. In view of these sound reasons for rejecting Al-Mousa’s weak explanation, I cannot see how a contrary conclusion is compelled.
The majority’s citation to He v. Ashcroft, 328 F.3d 593 (9th Cir.2003) is easily discounted. In He, there were contemporaneously documented translation difficulties verified in the record. See id. at 596-97. In this case, we only have the Petitioner’s after-the-fact assertion that his attorney “probably” misunderstood him. The circumstances are patently different.
Finally, I dissent from the majority’s unsupported conclusion that Al-Mousa is entitled to relief under the Convention Against Torture (CAT). Without citation to any supporting authority, the majority holds that the criminal punishment that accompanied Al-Mousa’s conviction for assault and battery constitutes torture. Indeed, the regulation defining torture is to the contrary. See 8 C.F.R. § 208.18(a)(3) (“Torture does not include pain or suffering arising only from, inherent in or incidental to lawful sanctions. Lawful sane-*281tions include judicially imposed sanctions and other enforcement actions authorized by law, including the death penalty ... ”).
Because I conclude that the adverse credibility determination is supported by substantial evidence, and because punishment imposed as a result of a criminal violation does not constitute torture under the CAT in this case, I would deny the petition.